EXHIBIT 10.1

AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT

MONTEREY GOURMET FOODS, INC.

WHEREAS, Monterey Gourmet Foods, Inc. (the “Company”) and Eric C. Eddings
(“Executive”) are parties to a Change In Control Severance Agreement dated
April 3, 2008 (the “Agreement”), and the parties now desire to clarify the
Agreement and amend the Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).

NOW, THEREFORE, the Agreement is amended as follows:

A.    Section 2 of the Agreement is revised to read as follows:

The Executive identified below shall be entitled to receive severance pay upon
his (1) termination of employment by the Company, or (2) a reduction in title or
reassignment which (i) results in a substantial diminution of his position,
duties or responsibilities prior to the Change in Control and (ii) precipitates
a voluntary resignation by the Executive, occurring in either case at any time
after the commencement of negotiations resulting in a Change in Control and the
date which is six months after such Change in Control.

B.    The following new sentence is added to the end of section 4:

The first monthly installment shall be made within thirty (30) days following
the Executive’s “separation from service” within the meaning of Section 409A.

C.    A new section 8 is added to read as follows:

8.    Notwithstanding any provision in this Agreement to the contrary, the
Agreement shall be interpreted and administered in accordance with Section 409A
and regulations and other guidance issued thereunder to the extent applicable.
For purposes of determining whether any payment made pursuant to the Agreement
results in a “deferral of compensation” within the meaning of Treasury
Regulation 1.409A-1(b), the Company shall maximize the exemptions described in
such section, as applicable. If any amount that constitutes a “deferral of
compensation” within the meaning of Treasury Regulation 1.409A-1(b) is payable
to a specified employee (as defined in Treasury Regulation 1.409A-1(i)) within
six (6) months following separation from service, then payment of each such
amount shall be deferred and all amounts so deferred shall be paid in a lump sum
on the first payroll payment date following expiration of six (6) months
following separation from service, and any remaining amounts due under this
Agreement shall be paid in accordance with the normal payment dates specified
for them herein. Any such delayed payments shall be paid without interest. For
purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A.

DATED: December 11, 2009.

 

Monterey Gourmet Foods, Inc. (“Company”) By:   /s/ Scott S. Wheeler Title:  
C.F.O. “Executive”

/s/ Eric C. Eddings

 

Eric C. Eddings